83756-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-36120: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83756-COA


Short Caption:ILIESCU, JR. VS. THE REG'L TRANSP. COMM'N OF WASHOE CTY. C/W 83212Court:Court of Appeals


Consolidated:83212-COA*, 83756-COARelated Case(s):83212, 83212-COA, 83756


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1900459Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJohn Iliescu, Jr.D. Chris Albright
							(Albright Stoddard Warnick & Albright)
						


AppellantJohn Iliescu, Jr. and Sonnia Iliescu 1992 Family Trust AgreementD. Chris Albright
							(Albright Stoddard Warnick & Albright)
						


AppellantSonnia IliescuD. Chris Albright
							(Albright Stoddard Warnick & Albright)
						


RespondentRegional Transportation Commission of Washoe CountyDane W. Anderson
							(Woodburn & Wedge)
						Bronagh M. Kelly
							(Woodburn & Wedge)
						





Docket Entries


DateTypeDescriptionPending?Document


05/04/2022Case Status UpdateTransferred from Supreme Court


11/17/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, vacated in part, and remanded." Before the Court of Appeals. Author: Gibbons, C.J. Majority: Gibbons/Tao/Bulla. 138 Nev. Adv. Opn. No. 72. Court of Appeals-MG/JT/BB. Nos. 83212/83756 (COA).22-36120





Combined Case View